Case 2:17-cv-06211-DDP-PLA Document 113 Filed 05/30/19 Page 1 of 2 Page ID #:1269



     1 Jeffrey T. Lindgren (CA SBN 176400)
       jlindgren@vbllaw.com
     2 VASQUEZ BENISEK & LINDGREN LLP
     3 1550 Parkside Dr., Suite 130
       Walnut Creek, CA 94596
     4 Telephone: (925) 627-4250
       Facsimile: (925) 403-0900
     5
     6 Attorneys for Plaintiff
       KITTRICH CORPORATION
     7
     8                       UNITED STATES DISTRICT COURT
     9
                            CENTRAL DISTRICT OF CALIFORNIA
    10
    11                                       Case No: 2:17-cv-06211-DDP-PLA
       KITTRICH CORPORATION,
    12 a California corporation,             REQUEST FOR THE COURT TO
                                             WITHDRAW ECF NO. 111 FROM THE
    13               Plaintiff,              DOCKET
    14         v.                               Judge: Hon. Dean D. Pregerson
    15
         UNITED INDUSTRIES
    16   CORPORATION, a Delaware
         corporation; LIQUID FENCE
    17   COMPANY, a Delaware
    18   corporation; SPECTRUM BRANDS
         HOLDINGS, INC., a Delaware
    19   corporation,
    20               Defendants.
    21
               Plaintiff Kittrich Corporation requests the Court to withdraw ECF No.
    22
         111 from the docket. ECF No. 111 was filed error and should be removed
    23
         from the docket.
    24
    25
    26
    27
    28

         REQUEST FOR COURT TO WITHDRAW ECF NO. 111                                 1
Case 2:17-cv-06211-DDP-PLA Document 113 Filed 05/30/19 Page 2 of 2 Page ID #:1270




     1 DATED: May 30, 2019             Respectfully Submitted,
     2
     3
     4                                 By: _/s/ Jeffrey T. Lindgren__________
                                           Jeffrey T. Lindgren
     5                                     VASQUEZ BENISEK & LINDGREN LLP

     6                                      Attorneys for Plaintiff Kittrich Corp.

     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
         REQUEST FOR COURT TO WITHDRAW ECF NO. 11                                    2
